EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	Authorization for this examiner’s amendment was given in an interview with Karen LeCuyer on 4/15/2021.
The application has been amended as follows: 

 (Currently Amended) A fusion polypeptide comprising a first polypeptide and a second polypeptide fused to the first polypeptide, wherein the first polypeptide is an antibody mimetic, or an antigen binding fragment thereof, that specifically binds to an allosteric site of Aurora A kinase, and the second polypeptide comprises at least one of the following: (i) a fragment sufficient to mediate intracellular of the antibody mimetic, (ii) an epitope tag, and (iii) a detectable moiety,
wherein the antibody mimetic comprises any one of the following sequences:

AuroraA_2 (Mb2) (SEQ ID NO: 1)
SVSSVPTK LEVVAATPTS LLISWDAFGH QYEPVYYYRI TYGETGGNSP VQEVTFPGYY STATISGLKP GVDYTITVYA WYVDGSYSSP ISINYRT;

AuroraA_44 (Mb44) (SEQ ID NO: 2)
SVSSVPTK LEVVAATPTS LLISWDAPAV TVDFYVITYG ETGGYSYPWQ EFEVPGSKST ATISGLKPGV DYTITVYADY GQYFYSPISI NYRT;

AuroraA_51 (Mb51) (SEQ ID NO: 3)
SVSSVPTK LEVVAATPTS LLISWDAKPM SYEPVYYYRI TYGETGGNSP VQEFTVPGYY STATISGLKPG GVDYTITVYA DSMSSYYYSP ISINYRT;

AuroraA_54 (Mb54) (SEQ ID NO: 4)
SVSSVPTK LEVVAATPTS LLISWDAQTY QMYDYVSYYR ITYGETGGNS PVQEFTVPGY YSTATISGLK PGVDYTITVY AEGYYSSYSP ISINRT;

AuroraA_56 (Mb56) (SEQ ID NO: 5)
SVSSVPTK LEVVAATPTS LLISWDAMSD WYYWVDYYRI TYGETGGNSP VQEFTVPGSY STATISGLKP GVDYTITVYA SDDVWGDYSP ISINYRT; or

AuroraA_60 (Mb60) (SEQ ID NO: 6)
SVSSVPTK LEVVAATPTS LLISWDAPAV TVVHYVITYG ETGGNSPVQE FTVPGSKSTA TISGLKPGVD YTITVYAIDF YWGSYSPISI NYRT.

(Original) The fusion polypeptide of claim 1, wherein the antibody mimetic is a monobody.
(Canceled) 
(Previously Presented) The fusion polypeptide of claim 1, wherein the fusion polypeptide binds to the allosteric site with affinity of at least about nM, at least about 10 nM, at least about 100 nM, or at least about 1 µM.
(Previously Presented) The fusion polypeptide of claim 1, wherein the allosteric site is a PIF pocket.
(Previously Presented) The fusion polypeptide claim 1, wherein binding of the fusion polypeptide to the allosteric site alters an activity of Aurora A kinase.
(Original) The fusion polypeptide of claim 6, wherein the fusion polypeptide binding decreases kinase activity of Aurora A kinase.
(Original) The fusion polypeptide of claim 7, wherein the fusion polypeptide binding disrupts binding of TPX2 to Aurora A kinase.
(Previously Presented) The fusion polypeptide of claim 1, wherein the fragment is a supercharged polypeptide.
(Currently Amended) An isolated polynucleotide encoding the fusion polypeptide of claim 1.
(Currently Amended) An expression vector comprising the polynucleotide of claim 10.
(Canceled)
(Canceled) 
(Currently Amended) A cell comprising the expression vector of claim 11.
(Canceled)
(Currently Amended) A method of producing the  fusion polypeptide of claim 1, the method comprising
heterologously expressing an expression vector encoding the fusion polypeptide of claim 1 in a host cell; and 
isolating the fusion polypeptide from the host cell.
(Canceled) 
(Canceled)
(Currently Amended) A pharmaceutical composition comprising an effective amount of an antibody mimetic, wherein the antibody mimetic comprises any one of the following sequences:

AuroraA_2 (Mb2) (SEQ ID NO: 1)
SVSSVPTK LEVVAATPTS LLISWDAFGH QYEPVYYYRI TYGETGGNSP VQEVTFPGYY STATISGLKP GVDYTITVYA WYVDGSYSSP ISINYRT;

AuroraA_44 (Mb44) (SEQ ID NO: 2)
SVSSVPTK LEVVAATPTS LLISWDAPAV TVDFYVITYG ETGGYSYPWQ EFEVPGSKST ATISGLKPGV DYTITVYADY GQYFYSPISI NYRT;

AuroraA_51 (Mb51) (SEQ ID NO: 3)
SVSSVPTK LEVVAATPTS LLISWDAKPM SYEPVYYYRI TYGETGGNSP VQEFTVPGYY STATISGLKPG GVDYTITVYA DSMSSYYYSP ISINYRT;

AuroraA_54 (Mb54) (SEQ ID NO: 4)
SVSSVPTK LEVVAATPTS LLISWDAQTY QMYDYVSYYR ITYGETGGNS PVQEFTVPGY YSTATISGLK PGVDYTITVY AEGYYSSYSP ISINRT;

AuroraA_56 (Mb56) (SEQ ID NO: 5)
SVSSVPTK LEVVAATPTS LLISWDAMSD WYYWVDYYRI TYGETGGNSP VQEFTVPGSY STATISGLKP GVDYTITVYA SDDVWGDYSP ISINYRT; or

AuroraA_60 (Mb60) (SEQ ID NO: 6)
SVSSVPTK LEVVAATPTS LLISWDAPAV TVVHYVITYG ETGGNSPVQE FTVPGSKSTA TISGLKPGVD YTITVYAIDF YWGSYSPISI NYRT.
(Currently Amended) A pharmaceutical composition comprising an effective amount of the fusion polypeptide of claim 1 or the expression vector of claim 11.
(Canceled)
(Canceled)
(Canceled) 
(Canceled)
(Canceled)
(Canceled)
(Canceled) 
(Canceled)
(Canceled) 
(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ohashi et al.  (Oncogene 2006, 25(59):7691-702, cited on IDS filed 5/9/2018) is the closest prior art made of record. Ohashi et al. teach a monoclonal antibody that binds outside of the active site of Aurora A kinase and inhibits its activity. However Ohashi et al. does not teach or suggest the specific sequences instantly claimed. SEQ ID NOs: 1-6 are free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Meera Natarajan/Primary Examiner, Art Unit 1643